Exhibit 10.4

 

THIS CONVERTIBLE PROMISSORY NOTE HAS BEEN, AND ANY SHARES ISSUED UPON CONVERSION
PURSUANT TO THE TERMS HEREOF WILL BE, ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR FOR SALE IN CONNECTION WITH, ANY DISTRIBUTION THEREOF WITHIN THE
MEANING OF THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”).  THIS CONVERTIBLE
PROMISSORY NOTE, AND ANY SECURITIES ISSUED UPON CONVERSION PURSUANT TO THIS
NOTE, HAVE NOT BEEN REGISTERED UNDER THE ACT OR ANY STATE SECURITIES LAW, AND
MAY BE OFFERED AND SOLD ONLY IF REGISTERED PURSUANT TO THE PROVISIONS OF THE ACT
OR THOSE LAWS OR IF AN EXEMPTION FROM REGISTRATION IS AVAILABLE.

 

SUBORDINATED CONVERTIBLE PROMISSORY NOTE

 

Principal Amount:  $1,500,000

 

October 31, 2003

 

FOR VALUE RECEIVED, INRAD, INC., a New Jersey corporation (hereinafter called
“Issuer”), hereby promises to pay to the order of CLAREX, LTD. and its
successors and assigns (hereinafter called the “Holder”), at such address as the
Holder may designate in writing to Issuer, the principal sum of ONE MILLION
DOLLARS FIVE HUNDRED THOUSAND ($1,500,000) plus all accrued interest owing
hereunder in lawful money of the United States of America on or before the
Maturity Date (as defined below), unless this Convertible Promissory Note (the
“Note”) is converted by the Holder as set forth herein.  For purposes of this
Note, “Maturity Date” shall mean January 31, 2006.

 


INTEREST.  INTEREST SHALL ACCRUE ON THE UNPAID PRINCIPAL AMOUNT OF THIS NOTE AT
THE RATE OF SIX PERCENT (6%) PER ANNUM AND SHALL BE DUE AND PAYABLE ON THE
MATURITY DATE.  INTEREST SHALL BE COMPUTED ON THE BASIS OF A 360 DAY YEAR FOR
THE ACTUAL NUMBER OF DAYS ELAPSED.

 


OPTIONAL PREPAYMENT; ORDER OF PAYMENTS.  ISSUER MAY PREPAY THIS NOTE AT ANY
TIME, IN WHOLE OR IN PART, WITHOUT PREMIUM OR PENALTY; PROVIDED, HOWEVER, ISSUER
SHALL PROVIDE TO THE HOLDER WRITTEN NOTICE AT LEAST TEN (10) BUSINESS DAYS PRIOR
TO SUCH PREPAYMENT.  ALL PAYMENTS MADE ON ACCOUNT OF THIS NOTE SHALL BE APPLIED
FIRST TO THE PAYMENT OF ANY COSTS OF ENFORCEMENT THEN DUE HEREUNDER, SECOND TO
THE PAYMENT OF ACCRUED AND UNPAID INTEREST THEN DUE HEREUNDER, AND THE
REMAINDER, IF ANY, SHALL BE APPLIED TO THE UNPAID PRINCIPAL BALANCE OF THIS
NOTE.

 


EVENT OF DEFAULT DEFINED; ACCELERATION OF MATURITY.  IF ONE OR MORE OF THE
FOLLOWING EVENTS (“EVENTS OF DEFAULT”) SHALL HAVE OCCURRED:

 


A DEFAULT IN THE PAYMENT OF ALL OR ANY PART OF THE PRINCIPAL OR INTEREST DUE
UNDER THIS NOTE AS AND WHEN THE SAME SHALL BECOME DUE AND PAYABLE, AT MATURITY,
BY DECLARATION AS PERMITTED HEREUNDER, UPON ACCELERATION OR OTHERWISE;

 

--------------------------------------------------------------------------------


 


ISSUER SHALL MERGE OR CONSOLIDATE WITH OR INTO ANY OTHER PERSON OR ENTITY, SELL,
TRANSFER, LEASE OR OTHERWISE DISPOSE OF ALL OR ANY SUBSTANTIAL PORTION OF ITS
ASSETS OR ADOPT A PLAN OF LIQUIDATION OR DISSOLUTION; PROVIDED, HOWEVER, THAT
ISSUER SHALL HAVE THE RIGHT TO MERGE WITH ANY OTHER ENTITY SO LONG AS ISSUER
SHALL BE THE SURVIVING ENTITY IN ANY SUCH MERGER;

 


ISSUER SHALL HAVE APPLIED FOR OR CONSENTED TO THE APPOINTMENT OF A CUSTODIAN,
RECEIVER, TRUSTEE OR LIQUIDATOR, OR OTHER COURT-APPOINTED FIDUCIARY OF ALL OR A
SUBSTANTIAL PART OF ITS PROPERTIES; OR A CUSTODIAN, RECEIVER, TRUSTEE OR
LIQUIDATOR OR OTHER COURT APPOINTED FIDUCIARY SHALL HAVE BEEN APPOINTED WITH THE
CONSENT OF ISSUER; OR ISSUER IS GENERALLY NOT PAYING ITS DEBTS AS THEY BECOME
DUE OR IS INSOLVENT, OR HAS MADE A GENERAL ASSIGNMENT FOR THE BENEFITS OF ITS
CREDITORS; OR ISSUER FILES A VOLUNTARY PETITION IN BANKRUPTCY, OR A PETITION OR
AN ANSWER SEEKING REORGANIZATION OR AN ARRANGEMENT WITH ITS CREDITORS OR SEEKING
TO TAKE ADVANTAGE OF ANY INSOLVENCY LAW, OR AN ANSWER ADMITTING THE MATERIAL
ALLEGATIONS OF A PETITION IN ANY BANKRUPTCY, REORGANIZATION OR INSOLVENCY
PROCEEDING OR HAS TAKEN ACTION FOR THE PURPOSE OF EFFECTING ANY OF THE
FOREGOING; OR IF, WITHIN SIXTY (60) DAYS AFTER THE COMMENCEMENT OF ANY
PROCEEDING AGAINST ISSUER SEEKING ANY REORGANIZATION, REHABILITATION,
ARRANGEMENT, COMPOSITION, READJUSTMENT, LIQUIDATION, DISSOLUTION OR SIMILAR
RELIEF UNDER THE FEDERAL BANKRUPTCY CODE OR SIMILAR ORDER UNDER FUTURE SIMILAR
LEGISLATION, THE APPOINTMENT OF ANY TRUSTEE, RECEIVER, CUSTODIAN, LIQUIDATOR, OR
OTHER COURT-APPOINTED FIDUCIARY OF ISSUER OR OF ALL OR ANY SUBSTANTIAL PART OF
ITS PROPERTIES, SUCH ORDER OR APPOINTMENT SHALL NOT HAVE BEEN VACATED OR STAYED
ON APPEAL OR IF, WITHIN SIXTY (60) DAYS AFTER THE EXPIRATION OF ANY SUCH STAY,
SUCH ORDER OR APPOINTMENT SHALL NOT HAVE BEEN VACATED (ALL SUCH EVENTS,
COLLECTIVELY “INSOLVENCY EVENTS”);

 

Then Holder, by notice in writing to Issuer (the “Acceleration Notice”), may
declare the principal amount of this Note and all accrued but unpaid interest to
be due and payable immediately, and upon any such declaration the same shall
become immediately due and payable; provided that if an Insolvency Event occurs,
the principal amount of this Note and all accrued but unpaid interest shall
become and be immediately due and payable without any declaration or other act
on the part of the Holder.

 


CONVERSION.  THE HOLDER MAY, AT ANY TIME PRIOR TO THE EARLIER OF THE MATURITY
DATE OR THE PREPAYMENT OF THIS NOTE BY ISSUER, CONVERT ALL OR A PORTION OF THE
PRINCIPAL AND ACCRUED INTEREST THEN OUTSTANDING UNDER THIS NOTE INTO FULLY PAID
AND NON-ASSESSABLE SHARES OF ISSUER’S COMMON STOCK (THE “COMMON STOCK”), AT THE
CONVERSION PRICE (AS DEFINED BELOW) PER SHARE.  SUCH CONVERSION SHALL BE
EFFECTED BY THE HOLDER BY SENDING A WRITTEN NOTICE OF CONVERSION AND THIS NOTE
TO ISSUER FOR CANCELLATION AND ISSUANCE OF THE NUMBER OF SHARES OF COMMON STOCK
INTO WHICH THIS NOTE IS BEING CONVERTED.  IN THE EVENT THIS NOTE IS BEING
CONVERTED IN PART, A REPLACEMENT NOTE REPRESENTING THE UNCONVERTED PORTION OF
THIS NOTE SHALL BE DELIVERED TO THE HOLDER.  UPON CONVERSION OF THIS NOTE, ONLY
WHOLE SHARES OF COMMON STOCK SHALL BE ISSUED.  ANY REMAINDER DUE HEREUNDER WHICH
IS INSUFFICIENT TO PURCHASE A WHOLE SHARE OF COMMON STOCK SHALL BE PAID BY
ISSUER IN CASH.  THE CONVERSION PRICE SHALL BE (A) THE PRICE AT WHICH COMMON
STOCK IS FIRST ISSUED FOR CASH AFTER THE DATE OF THIS NOTE TO AN UNRELATED THIRD
PARTY INVESTOR OR (B) THE PRICE MUTUALLY AGREED TO BY THE ISSUER AND THE HOLDER
AS ITS THEN FAIR MARKET VALUE IF NO SUCH


 

--------------------------------------------------------------------------------


 


ISSUANCE HAS OCCURRED WITHIN 12 MONTHS OF THE DATE HEREOF (THE “CONVERSION
PRICE”).  TO SUPPLEMENT CLAUSE (A), IF AFTER THE DATE HEREOF BUT BEFORE ANY
THIRD PARTY PURCHASE OF COMMON STOCK FOR CASH, THE COMPANY ISSUES ANY SECURITY
CONVERTIBLE INTO COMMON STOCK TO AN UNRELATED THIRD PARTY INVESTOR FOR CASH, THE
CONVERSION PRICE OF THIS NOTE SHALL BE THE SAME AS THE CONVERSION PRICE OF THAT
CONVERTIBLE SECURITY.  ONCE FIXED, THE CONVERSION PRICE AND THE AMOUNT AND KIND
OF SECURITIES ISSUABLE UPON CONVERSION OF THIS NOTE SHALL BE SUBJECT TO
ADJUSTMENT FROM TIME TO TIME IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION
4.

 

4.1          Subdivision or Combination of Common Stock.  In case Issuer shall
at any time subdivide (by any stock split, stock dividend or otherwise) its
outstanding shares of Common Stock into a greater number of shares, the
Conversion Price in effect immediately prior to such subdivision shall be
proportionately reduced, and, conversely, in case the outstanding shares of
Common Stock shall be combined into a smaller number of shares, the Conversion
Price in effect immediately prior to such combination shall be proportionately
increased.

 

4.2          Reorganization or Reclassification.  If any capital reorganization
or reclassification of the capital stock of Issuer (other than in connection
with a merger or other reorganization in which Issuer is not the surviving
entity) shall be effected in such a way that holders of Common Stock shall be
entitled to receive stock, securities or assets with respect to or in exchange
for Common Stock, then, as a condition of such reorganization or
reclassification, lawful and adequate provisions shall be made whereby the
Holder shall thereupon have the right to receive upon the conversion of this
Note, upon the terms and conditions specified herein and in lieu of the shares
of Common Stock immediately theretofore receivable upon the conversion of this
Note, such shares of stock, securities or assets as may be issued or payable
with respect to or in exchange for the shares of Common Stock immediately
theretofore receivable upon such conversion had such reorganization or
reclassification not taken place, and in any such case appropriate provisions
shall be made with respect to the rights and interests of the Holder to the end
that the provisions hereof shall thereafter be applicable, as nearly as may be,
in relation to any shares of stock, securities or assets thereafter deliverable
upon the exercise of such conversion rights.

 

4.3           Notice of Adjustment.  Upon any adjustment of the Conversion
Price, then and in each such case Issuer shall give written notice thereof, by
delivery in person, certified or registered mail, return receipt requested,
telecopier or telex, addressed to the Holder at the address of the Holder, as
provided to Issuer, which notice shall state the Conversion Price resulting from
such adjustment, setting forth in reasonable detail the method upon which such
calculation is based.

 

4.4          Due Issuance of Shares Upon Conversion.  Issuer covenants and
agrees that all shares of Common Stock or any such other securities which may be
issued upon any whole or partial conversion of this Note will, upon issuance, be
validly issued, fully paid and non-assessable and free from all taxes, liens and
charges with respect to the issue thereof.

 

--------------------------------------------------------------------------------


 

4.5          Stock to be Reserved.  Issuer will at all times reserve and keep
available out of its authorized Common Stock, solely for the purpose of issuance
upon the conversion of this Note as herein provided, such number of shares of
Common Stock as shall then be issuable upon the conversion hereof.  Issuer will
not take any action which results in any adjustment of the Conversion Price if
the total number of shares of Common Stock issued and issuable after such action
upon conversion of this Note would, when added to the number of shares of Common
Stock then reserved for issuance, exceed the total number of shares of Common
Stock then authorized by Issuer’s Certificate of Incorporation.

 

5.             Subordination.  The Issuer hereby agrees, and the Holder of this
Note by its acceptance agrees, that the payment of the principal of and interest
on the Note is hereby expressly made subordinate and junior in right of payment,
to the extent set forth in the following paragraphs (a), (b) and (c), to the
prior payment in full of all Senior Debt of the Issuer, whether such Senior
Debt, except as provided in Section 5 below, is incurred prior to, on or after
the date hereof:

 

(a)           In the event of insolvency or bankruptcy proceedings, or any
receivership, liquidation, reorganization or other similar proceedings relative
to the Issuer or to any of the property of the Issuer, or in the event or any
proceedings for voluntary liquidation, dissolution, or other winding-up of the
Issuer, whether or not involving insolvency or bankruptcy, then the holders of
Senior Debt shall be entitled to receive payment in full of all principal of and
interest on all Senior Debt before the Holder of this Note shall be entitled to
receive any payment on account of principal or interest on this Note, and to
that end the holders of Senior Debt shall be entitled to receive for application
in payment thereof any payment or distribution of any kind or character, whether
in cash or property or securities, which may be payable or deliverable in any
such proceedings in respect of this Note.

 

(b)           In the event that this Note is declared due and payable prior to
its stated maturity, by reason of the occurrence of an Event of Default
hereunder (under circumstances when the provisions of the foregoing paragraph
(a) shall not be applicable), then all principal of and interest on all Senior
Debt outstanding at the time of such declaration shall first be paid in full,
before any payment on account of principal or interest is made upon this Note.

 

(c)           The Issuer may make payments and, subject to Section 1 of this
Note, prepayments of the principal of and interest of this Note if, at the time
of the payment and immediately after giving effect thereto, (i) there exists no
default in any payment with respect to any Senior Debt and (ii) there shall not
have occurred an event of default (other than a default in the payment of
amounts due thereon) with respect to any Senior Debt, as defined in the
instrument under which the same is outstanding, permitting the holders thereof
to accelerate the maturity thereof, other than an event of default which shall
have been cured or waived or shall have ceased to exist.  Should the Holder of
this Note, while there exists a default or an event of default as provided in
the immediately preceding sentence, and after being notified by the holder of
the Senior Debt of the default, receive any such payment, or should the Holder
of this Note receive any distribution in bankruptcy, dissolution, or similar
insolvency proceedings in

 

--------------------------------------------------------------------------------


 

regard to the Issuer, the Holder of the Note will hold such payment or
distribution in trust for the holder of the Senior Debt and will pay over such
amounts to such holder to apply to the Senior Debt until the same is paid in
full.

 

The provisions of this Section 5 are for the purpose of defining the relative
rights of the holders of Senior Debt and the Holder of the Note against the
Issuer and its property.  Nothing herein shall impair, as between the Issuer and
the Holder of this Note, the obligation of the Issuer, which is unconditional
and absolute, to pay to the Holder the principal and interest in accordance with
the terms and the provisions hereof; nor shall anything herein prevent the
Holder of this Note from exercising all remedies otherwise permitted by
applicable law or hereunder upon default under this Note, subject to the rights,
if any, under this Section 5 of holders of Senior Debt to receive cash,
property, stock or obligation otherwise payable or deliverable to the Holder of
this Note.  The Issuer acknowledges and agrees that the rights of the Holder of
this Note with respect to the Issuer’s cash, property, rights and other assets
of any kind are senior and prior to the rights of any holder of capital stock of
the Issuer arising from such capital stock.

 

(d)           Definition.  “Senior Debt” shall mean the principal of, interest
on and, if applicable, any premium on (i) the debt of the Issuer outstanding as
of the date hereof, (ii) additional indebtedness incurred by the Issuer after
date hereof for money borrowed from a bank, savings and loan association trust
Issuer, insurance Issuer or similar financial institution, (iii) purchase money
secured debt, (iv) obligations of the Issuer as lessee under leases of real or
personal property which are treated as capital lease obligations under generally
accepted accounting principals, and (v) any deferrals, renewals, refinancings or
extensions of any of the foregoing.

 

6.             Miscellaneous.

 

6.1           Binding Effect; Assignability.  This Note shall be binding upon
Issuer, its successors and its assigns, and shall inure to the benefit of
Holder, its successors and its assigns.  This Note is transferable or assignable
by the Holder or any transferee of the Holder only to an Affiliate or a partner,
or an heir, administrator, executor or successor of the Holder; provided that
such transfer or assignment is made in compliance with the Act and any
applicable state and foreign securities laws.

 

6.2           Governing Law; Jurisdiction; Venue.  This Note has been executed
in and shall be governed by the laws of the State of New Jersey.  Issuer
irrevocably submits to the exclusive jurisdiction of the courts of the State of
New Jersey which will be the exclusive jurisdiction for disputes arising under
the Note and the United States District Court for the District of New Jersey for
the purpose of any suit, action, proceeding or judgment relating to or arising
out of this Note.

 

IN WITNESS WHEREOF, Issuer has caused this Note to be signed in its name by its
duly authorized officer and its corporate seal to be affixed hereto.

 

--------------------------------------------------------------------------------


 

 

Photonic Products Group, INC.

 

 

 

By:

/s/ William S. Miraglia

 

 

 

 

William S. Miraglia, Secretary

 

--------------------------------------------------------------------------------